DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
The instant application claims priority from provisional application 63081421, filed 22 SEP 2020.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 DEC 2020 and 30 MAR 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claims 1, 8, 14, and 20: reference character for “first masking structure” is lacking. See 37 CFR 1.84(p).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 9, 15, 16 are rejected under 35 U.S.C. 112(a) as failing enablement. Claims 6, 9, 15, and 16 describe, inter alia, unbounded ranges: “less than or equal to about 12 nanometers.” The specification does not reasonably provide full enablement for open-ended distance or width claim ranges. For example, no lower limit disclosed for distance or width, i.e., claim range of 12 nanometers to infinitely small. For claims 6, 9, and 16, see intrinsic evidence at paragraph [0031] of US 20220093455, pre-grant publication of the instant application. For claim 15, see paragraph [0046] of US 20220093455. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to lower limits of claim range, claims 6, 9, 15, and 16 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claims 6, 9, 15, and 16 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-5, 7, 8, 10-14, and 17-20 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, BORODOVSKY (US 20170269481), is considered pertinent to applicants’ disclosure. BORODOVSKY does not teach, inter alia, forming interconnect wires within the openings of the interconnect dielectric layer, wherein a first interconnect wire extends from an upper surface of the interconnect dielectric layer and towards the substrate in a first direction to contact an interconnect via, wherein first outermost sidewalls of the first interconnect wire are parallel to one another and normal to a second direction perpendicular to the first direction, wherein second outermost sidewalls of the first interconnect wire are parallel to one another and normal to a third direction perpendicular to the first and second directions, and wherein rounded corners couple the first outermost sidewalls to the second outermost sidewalls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815